Citation Nr: 0013947	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  00-07 360	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This matter was raised by the Board of Veterans' Appeals 
(Board) on its own motion.  See 38 U.S.C.A. § 5904(c)(2) and 
38 C.F.R. § 20.609(i).  The veteran and his attorney were 
notified of this action by a letter dated in December 1999, 
and were advised therein that they were to submit any 
evidence or argument concerning this matter directly to the 
Board within 30 days.  The veteran's attorney submitted a 
letter brief in support of his position.

The Board notes that the veteran has filed notices of 
disagreement as to the effective date of the award of service 
connection for asthma and as to the effective date of the 
award of a total disability rating based on individual 
unemployability (TDIU).  A review of the record reflects that 
these issues have not been addressed by the Department of 
Veterans Affairs (VA) Regional Office (RO); therefore, they 
are referred to the RO for any appropriate action.



FINDINGS OF FACT

1.  In a January 1996 decision, the Board determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for asthma.  The 
notice of disagreement which preceded the Board's decision 
was filed after November 18, 1988.

2.  In April 1996, the veteran retained the services of the 
attorney to represent him before VA.  

3.  In a February 1999 rating decision, the RO granted 
entitlement to service connection for asthma, evaluated as 60 
percent disabling, effective December 
5, 1997.

4.  In September 1999, the veteran filed a formal claim 
seeking entitlement to TDIU benefits.

5.  In an October 1999 rating decision, the RO granted 
entitlement to TDIU benefits effective from December 5, 1997.

6.  The issue of entitlement to TDIU benefits was reasonably 
raised by the evidence of record as part of the underlying 
claim of entitlement to service connection for asthma.

7.  Past-due benefits are payable based on the RO's October 
1999 rating decision which granted entitlement to TDIU 
benefits effective from December 5, 1997.



CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before VA and the Board have been met 
regarding the claim of entitlement to TDIU benefits.  38 
U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  An attorney fee in the amount of 20 percent of the past-
due benefits is payable from past-due benefits awarded for 
the period of December 5, 1997 to October 13, 1999, resulting 
from the grant of entitlement to TDIU benefits.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1974, the veteran filed a claim of entitlement to 
service connection for asthma.  The RO denied the veteran's 
claim in a November 1974 rating decision.  The veteran filed 
a timely notice of disagreement and substantive appeal.  The 
Board remanded the veteran's claim of entitlement to service 
connection for asthma to the RO in an October 1975 decision.  
In an August 1976 decision, the Board denied the claim of 
entitlement to service connection for asthma.

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for asthma.  In an April 
1992 letter, the RO informed the veteran that new and 
material evidence had not been presented to reopen his claim.  
The veteran filed a timely notice of disagreement and 
substantive appeal.  

At his April 1993 RO hearing, the veteran testified that he 
had been awarded Social Security disability benefits because 
of his asthma sometime back in the 1970's.  

In a January 1996 decision, the Board determined that new and 
material evidence had not been presented to reopen the claim 
of entitlement to service connection for asthma.  

In April 1996, the veteran entered into a fee agreement with 
the attorney for representational services before VA.  
Pursuant to the written fee agreement, the veteran retained 
the attorney to provide legal services on a contingency basis 
of 20 percent of past-due benefits awarded, to be paid by VA 
directly to the attorney, based upon a favorable resolution 
of the veteran's claim.  A copy of the attorney fee agreement 
was received by Board in May 1996 and by the RO in May 1997.  
Amended fee agreements dated in January 1997 and May 1997 
were also received by the Board and the RO.

In a March 1997 decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") affirmed the Board's January 1996 decision.

In December 1997, the attorney submitted additional evidence 
in support of the veteran's claim and requested that the 
claim be reopened.  In January 1998 and February 1998 rating 
decisions, the RO determined that new and material evidence 
had not been presented to reopen the claim of entitlement to 
service connection for asthma.  The veteran filed a timely 
notice of disagreement.  In a February 1999 rating decision, 
the RO determined that new and material evidence had been 
presented and granted entitlement to service connection for 
asthma, evaluated as 60 percent disabling, effective December 
5, 1997.

In September 1999, the veteran filed a claim of entitlement 
to a total rating based on unemployability (TDIU).  In an 
October 1999 rating decision, the RO granted entitlement to 
TDIU benefits effective December 5, 1997.  The RO noted the 
veteran had been unemployed since 1995.

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria is lacking, a fee may not be 
charged.

In regard to the claim of entitlement to TDIU benefits, the 
pivotal question is whether the Board has rendered a final 
decision with respect to that issue.  The attorney argues 
that the issue of entitlement to TDIU benefits was inchoate 
in the veteran's claim of entitlement to service connection 
for asthma.  He further argues that since the January 1996 
Board decision addressed entitlement to service connection 
for asthma, and TDIU benefits were subsequently awarded 
because of the veteran's asthma, he is entitled to a fee from 
the retroactive TDIU benefits awarded to the veteran.  In 
support of his position, the attorney cites In the Matter of 
the Fee Agreement of Kenneth B. Mason, Jr., 13 Vet. App. 79 
(1999).

In Mason, the Court held that "[b]ecause the issue of 
eligibility for TDIU does not become relevant until after 
service connection is granted, the issue, if previously 
raised, is inchoate and would remain as an underlying issue 
until a final decision on the question of service connection 
is issued.  Eligibility for direct payment of attorney fees 
would depend on whether the underlying appeal to this Court 
included the TDIU issue.  If eligibility for a TDIU rating 
was reasonably raised by the evidence of record as a part of 
the underlying claim for disability compensation before VA, 
then the TDIU rating is part of the 'initial rating' and, 
pursuant to 
38 C.F.R. § 20.609(h)(3)(i), the appellant would be entitled 
to payment by the Secretary of 20 percent of such award."  
See In the Matter of the Fee Agreement of Kenneth B. Mason, 
Jr., 13 Vet. App. at 87.

Thus, the Board must determine whether the issue of 
eligibility for TDIU benefits was reasonably raised and thus 
an inchoate part of the January 1996 Board decision.  A 
review of the record reflects that the veteran reported being 
totally disabled and/or unable to work in a November 1974 
statement, an April 1975 RO hearing transcript, and an April 
1993 RO hearing transcript.  In a May 1975 statement, a 
private medical physician stated that the veteran's moderate 
degree of disability precluded his employment in any 
physically demanding job at that time and it was recommended 
that the veteran apply for Social Security disability 
benefits or apply to the VA for a rehabilitative course that 
would allow for training in a field for which the veteran was 
physically qualified.  In April 1993, the veteran testified 
under oath that he was awarded Social Security benefits for 
asthma "back in the seventies."  (Transcript, page 3).  

After reviewing the evidence of record in this case, the 
Board concludes that the issue of entitlement to TDIU 
benefits was reasonably raised by the evidence of record 
prior to the January 1996 Board decision, and therefore was 
an inchoate issue in the January 1996 Board decision.  See In 
the Matter of the Fee Agreement of Kenneth B. Mason, Jr., 13 
Vet. App. at 87.  In this connection, the undersigned has 
also reviewed In the Matter of the Fee Agreement of Kenneth 
M. Carpenter, No. 97-676 (U.S. Vet. App. Mar. 13, 2000).  
That decision seemed to turn on the Board's remand of the 
TDIU "claim," and thus no final Board decision on that issue 
existed.  

Thus, because the Board has determined that the issue of 
entitlement to TDIU benefits was reasonably raised as part of 
the underlying claim of entitlement to service connection; it 
was an inchoate issue in the January 1996 Board decision.  
The notice of disagreement which preceded the Board's 
decision was received by the RO after November 18, 1988.  The 
attorney was retained within one year following the date of 
the Board's promulgation of the underlying decision.  
Subsequently, the attorney rendered services before the 
Court.  Thereafter, the attorney continued to represent the 
veteran in his appeal before VA and the attorney's legal 
services preceded the effectuating rating decision.  Thus, 
the criteria under which attorney fees may be charged have 
been met with respect to the issue of entitlement to TDIU 
benefits.  

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement signed in April 1996 and 
amended in January 1997 and May 1997, was executed by both 
the veteran and his attorney.  By definition, the payment of 
the fee was contingent on whether or not the claim was 
resolved successfully.  The agreement provided that the 
attorney's services were to be rendered on a contingent basis 
of 20 percent of past-due benefits awarded.  A fee that does 
not exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met, since the October 1999 rating 
decision established entitlement to TDIU benefits.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the April 
1996 contingency fee agreement and the January 1997 and May 
1997 amendments do contain the veteran's Social Security 
number, which is the same as his VA file number although it 
was not identified as such.  A copy of the April 1996 fee 
agreement was furnished to the Board within 30 days.  The RO 
received a copy of the April 1996 fee agreement in May 1997.  
The Board and the RO also received copies of the amended fee 
agreements.  Based upon these facts, the Board finds that the 
attorney was in substantial compliance with the provisions of 
38 C.F.R. § 20.609(g) and (h).  Although he did not strictly 
adhere to the letter of that regulation, it cannot be said 
that he violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1999).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the October 1999 RO decision, the effective date 
of the grant of entitlement to TDIU benefits is December 5, 
1997.  In light of this, the inclusive dates for the purpose 
of entitlement to attorney fees based on the veteran's 
receipt of TDIU benefits are December 5, 1997 to October 13, 
1999 (the date of the rating decision granting the benefit).  

Finally, the Board is cognizant of the ongoing nature of the 
veteran's appeal, as noted in the Introduction section above.  
The Board is also aware that the veteran has retained or 
seeks to retain the same attorney.  Since the veteran could 
potentially be awarded additional past-due benefits in the 
future, the Board is compelled to clarify that the impact of 
this decision is limited exclusively to eligibility for 
attorney fees for the past-due benefits awarded prior to this 
decision.  It is not intended to affect future Board 
dispositions, if any, of the eligibility for the payment of 
additional attorneys fees from any future award of past-due 
benefits resulting from subsequent decisions rendered in any 
ongoing appeal.  



ORDER

The criteria for the eligibility to charge a fee as to the 
issue of entitlement to TDIU benefits have been met.  The 
attorney should be paid 20 percent of past-due benefits 
resulting from the grant of entitlement to TDIU benefits for 
the period from December 5, 1997 to October 13, 1999.


		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals


 


